Order entered June 29, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00551-CV

STANLEY DAVIS, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF EUNICE
                    D.C. DAVIS, DECEASED, Appellant

                                                  V.

  ESC II, LP D/B/A EMERITUS AT VICKERY TOWERS, LAILA HIRJEE, M.D., AND
                       LAILA HIRJEE M.D. P.A., Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-03856

                                              ORDER
       The clerk’s record in this case is overdue. By letter dated June 22, 2015, we notified

appellant that the Dallas County District Clerk informed the Court that the clerk’s record had

been prepared, but not filed, because appellant had not paid for or made arrangements to pay for

the record. By letter dated June 24, 2015, appellant responded that payment had been made to

the District Clerk’s office for the clerk’s record.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record

within FIVE DAYS of the date of this order.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE